 TUBING DIVISION, ROBINTECH INC.571Tubing Division,Robintech Incorporated,Employer-PetitionerandDistrict Lodge#172, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 38-UC-48January 23, 1976DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNING ANDPENELLOOn August 29, 1975, the Regional Director for Re-gion 13 issued his Decision and Order in the above-entitledproceeding in which he found that theEmployer's Plastic Siding Division constituted an ac-cretion to the Employer's Copper Tubing Division atthe Employer's Danville, Illinois, plant. Accordingly,the Regional Director dismissed the Employer's unitclarification petition which sought to exclude "allemployees of the plastic siding division of RobintechIncorporated" from the unit of employees of theTubing Division currently represented by DistrictLodge #172, International Association of Machin-istsand AerospaceWorkers,AFL-CIO, hereincalled the Union. Thereafter, in accordance with theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sDecision and Order on the grounds,inter alia,that,in dismissing the petition, he departed from well-es-tablished precedent.By telegraphic order dated October 16, 1975, theEmployer's request for review was granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase and makes the following findings:In August 1966, the Employer and the Union en-tered into a collective-bargaining agreement in whichthe Employer recognized the Union as the exclusivebargaining representative of "all employees of theCompany excluding watchmen, guards, office-cleri-cal employees, salesmen, foremen, engineering em-ployees, professional employees and all supervisoryemployees as defined in the National Labor Rela-tions Act, as amended." Since that time, the parties1 In April 1973, Chauffeurs, Teamsters & Helpers Local No 26, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Helpers &Warehousemen of America, was certified as collective-bargaining represen-tative of all over-the-road truckdrivers at the Employer's Danville plant2 There are 20 plants in the Employer's organization with 19 of thembeing plastic pipe operationshave entered into successive collective-bargainingagreements, the most recent of which expired on July14, 1975. All the agreements contained the same rec-ognitional clause and provided for the establishmentof new job classifications:'At the time of the execution of the first collective-bargaining agreement in August 1966, the Employermanufactured copper tubing used in air conditioningand heating equipment at its plant in Danville, Illi-nois.The Danville facility consists of two 35,000-square-foot areas (known as "A Bay" and "B Bay")which share a common opening. The opening allowsfree access through the bays, making them essentiallyone building.The copper arrived at the Danville plant alreadyformed into tubes. After it was cleaned, the copperwas drawn (or stretched and reduced in diameter) toa set size. The copper tubing was then straightened,tested for defects, cut, cleaned, heated, cleanedagain,put through a hairpin bender, inspected,weighed, and shipped to the Employer's customers. BBay housed what was known as the bullblock ma-chinery. The only difference between the bullblockoperation in B,Bay and the operation in A Bay wasthat the copper tubing produced by the former meth-od emerged in coils, whereas the copper tubing pro-duced by the latter method was formed in hairpinbends. Skills necessary for the production of coppertubing involved the operation of various bending,drawing, sawing, and lifting machinery. The employ-ees were also involved in furnace tending, packing,and shipping operations.In early 1974, the bullblock operation in B Baywas phased out because it was unprofitable. In,Sep-tember of that year, the Employer began a series oflayoffs of unit employees due to a decline in demandfor its product. At that time, unit employment, whichhad reached a high of approximately 154 productionand maintenance employees in 1970, was down to115.Meanwhile, after a successful pilot, project at theEmployer's Vestal, New York, plant,' a corporate de-cision was made to manufacture plastic house sidingwhich could be used both for the construction of newhomes and the renovation of old housing. The Em-ployer decided to locate its plastic siding operation intheDanville plant because the copper tubing busi-ness was declining and the plant could be adapted,with modifications, to the siding operation. HelmutLinsgeseder, who had worked on the pilot project atthe New York plant, was transferred to the Danvillefacility and appointed plant manager of the newlyestablished Plastic Siding Division.Plant Manager Linsgeseder and the plant manager222 NLRB No. 92 572DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Copper Tubing Division 3 report to the generalmanager who has the overall responsibility for theEmployer's Danville operations. At the higher man-agement levels, responsibility for the copper tubingand plastic siding operations is separate. Thus, re-garding the Plastic Siding Division, the Danville gen-eralmanager reports to the regional vice presidentfor the midwestern division who, in turn, reports tothe corporate vice president of operations. Neither ofthese two individuals has any supervisory authorityover the Copper Tubing Division.In January 1975, the copper tubing equipment wasremoved from B Bay and the installation of the plas-tic siding equipment began. This work was per-formed by the Employer's maintenance employeesrepresented by the Union. Approximately $1,400,000to $1,500,000 was spent by the Plastic Siding Divi-sion to convert B Bay to the house siding operation.Modifications of B Bay included installation of railsiding, a sprinkler system, two loading docks, a mix-ing room, and a 30-by-280-foot addition to the build-ing.None of the copper production equipment couldbe used in the manufacture of plastic siding due tothe differences in the production processes. In manu-facturing plastic siding, raw materials are automati-cally mixed and fed into an extruder which producesplastic sheets by the use of heat and pressure. Thesesheets go through a series of shaping templates, haveholes punched in them, are sawed to various lengths,and then are wrapped and packed in cardboard car-tons for shipping. The Employer has established thefollowing classifications of employees engaged in themanufacturing of plastic siding: machine tender, ex-truder operator, compound operator, compoundhelper, utility man, and warehouseman.On April 17, 1975,4 the Employer commenced pro-duction of plastic siding. At that time, the Employerwas still engaged in the production of copper tubing.There was no interchange of production employeesbetween the Copper Tubing and Plastic Siding Divi-sions when at that time they were both in operation.Shortly after plastic siding production commenced,the 12 maintenance employees of the Copper TubingDivision were told that they could either be transfer-red to the Plastic Siding Division on a temporarybasis or be laid off. Ten of them chose to accept the3The recordreveals that the plant managerof the Copper Tubing Divi-sion does-not have any production responsibilities or supervisory authorityin regard to the Plastic Siding Division. Although the Copper Tubing Divi-sion plant manager, Proietti, did interview and hire some production em-ployees for the plastic siding operation, he did so only on a few occasionswhen that process was still in its developing stages and Plant ManagerLinsgeseder was out of town working on the pilot line at the Vestal, NewYork, plant4 All subsequent dates herein are in 1975 unless otherwise indicatedtransfer and began working in the Plastic Siding Di-vision on May 5 as temporary employees. The main-tenance employees hired by the Plastic Siding Divi-sionwere required to submit employment applica-tions as new employees and did not retain theirformer wage rates.' However, they retained their se-niority for' vacation purposes and their insurancecoverage. The maintenance employees continued touse the same tools and work under the same mainte-nance supervision as when they were employed bythe Copper Tubing Division.On June 12, approximately 2 months after com-mencing production of the plastic siding, the Em-ployer closed down its copper tubing operation. Atthe time of the hearing in July, only 6 of the 22 pro-duction employees of the Plastic Siding Divisionwere former employees of the Copper Tubing Divi-sion. Like the maintenance employees who transfer-red to the Plastic Siding Division, the former produc-tion employees were also required to file employmentapplications but were hired as permanent new em-ployees. The job classifications of the production em-ployees hired were changed and new wage rates wereestablished on the basis of those prevailing in theplastic siding industry and in the Danville area.Fringe benefits were also changed to conform tothose existing in other plastic plants of the Employer.The former production employees who were hiredhave not retained their seniority except for vacationpurposes. These employees had to receive severaldays of training in order to operate the plastic sidingequipment. Similarly, the foremen in the Plastic Sid-ing Division, who were formerly supervisors in theCopper Tubing Division, also had to be trained and,in fact, spent 2 weeks working on the pilot line at theVestal, New York, plant to gain the necessary experi-ence in the plastic siding operation.Although at the time of the hearing the Employerhad a complement of 22 production employees andthe 10 temporary maintenance employees working inthe Plastic Siding Division, the Employer's immedi-ate plans for expansion involve the operation of 5extruder lines and the employment of 50 to 55 pro-duction employees. It is also anticipated that some ofthe temporary maintenance employees will be re-tained as permanent employees.In view of the foregoing and the record as a whole,we conclude, contrary to the Regional Director, thatthe establishment of the Plastic Siding Division at theDanville plant resulted in the creation of a new in-dustry and the employees hired to perform the tasksin the new division cannot be accreted to the Copper5For example,employee Walblaytestified that as anemployee of theCopper Tubing Division hewas classified as a maintenance machinist andwas paid $5 26 per hour As an employee of the Plastic Siding Division, heis classifiedas a maintenanceman and paid $5 per hour TUBING DIVISION, ROBINTECH INC.573Tubing Division unit represented by the Union.6Thus, it is clear that, after a successful pilot program,the Plastic Siding Division was established as a newdivision to manufacture a new product requiringconsiderable new capital investment and plant modi-fications. The machinery and production process in-volved in the manufacture of plastic siding are sub-stantially different from that used in the prior coppertubing operation. From its inception, the Plastic Sid-ing Division operated under a new plant managerand with separate supervision at higher managementlevels.While it is true that 6 of the initial 22 produc-tion employees were transferred from the CopperTubing Division and 10 maintenance men weretransferred as temporary employees, according to therecord the employee complement was soon to be in-creased.Under these circumstances, we do not believe thatthe location of the Plastic Siding Division on thesame premises as the Copper Tubing Division andthe continuity in firstline supervision relied upon bythe Regional Director require a contrary result. Ac-cordingly, we find that the Plastic Siding Division isnot an accretion to the Copper Tubing Division unitand we shall so clarify the unit to exclude the em-ployees of the Plastic Siding Division from-that unit.ORDERIt is hereby ordered that the collective-bargainingunit of all employees of Robintech Tubing Plant, lo-cated in Danville, Illinois, excluding watchmen,guards, office-clerical employees, salesmen, foremen,engineering employees, professional employees, andall supervisory employees as defined in the NationalLabor Relations Act, as amended, be, and it herebyis, clarified by excluding from said unit all employeesof the Plastic Siding Division of Robintech Incorpo-rated.MEMBERFANNING,dissenting:Contrary to my colleagues,Ido not find the Re-gionalDirectorto be clearlyerroneous in findingthat the Employer's Plastic Siding Division consti-tutes an accretion to its Copper Tubing Division atthe Danville plant.The Employer had recognized and bargained withthe Union, since 1966, for a unit of Danville employ-ees described as "all employees of the Company."Since recognition, the parties have entered into threesuccessive collective-bargaining agreements,? each ofwhich ,contains the above-quoted unit descriptionand provides for the establishment of new job classi-fications when a different productline isintroduced.Due to the decline in the demand for copper tub-ing, the Employer, in 1975, began producing plastichouse siding at its Danville plant. Six of the twenty-two production employees and all of the mainte-nance employees hired in the new Plastic Siding Di-visionwere formerly employed in Copper Tubing.The total plastic siding operation is accomplished byvarious machinery. One former Copper Tubing em-ployee testified, without contradiction, that he re-ceived no training for his job in the plastic operation.Another such employee stated that it took him only 2days to fully train for his new job.The maintenance employees in Plastic used thesame tools and skills and, as did the production em-ployees, worked under the same supervision as theydid when employed in Copper Tubing.In view of the foregoing, I find that the Employercannot divest the unit employees of their right tocontinued representation by unilaterally replacing orsubstituting one production process for anotherwhen it has had a long bargaining history in whichtheUnion is recognized as the representative of allthe Employer's employees and the,parties' bargain-ing agreements provide for the establishment, of newjob classifications; and when it reemploys 50 percentof the unit employees to work in the new processunder the same supervision and with no appreciabledifference in skills required. Accordingly, I would af-firm the Regional Director's finding of accretion anddismiss the Employer's petition.6SeeBritish IndustriesCompany, Lyra Systems,Divisionsof Avnet, Inc,218 NLRBNo. 172 (1975).'The parties most recent bargaining agreement had a 3-year durationand expiredon July 14, 1975